Citation Nr: 1635508	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-06 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from March 3, 2010 to February 10, 2011, and from June 1, 2011, for residuals of a right great toe injury (with a period of temporary 100 percent rating for convalescence).

2.  Entitlement to a rating in excess of 10 percent from March 3, 2010 to February 10, 2011, from June 1, 2011 to September 18, 2014, and from July 1, 2015, for residuals of a left great toe injury (with periods of temporary 100 percent ratings for convalescence). 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.	

7.  Entitlement to a total disability rating based on individual employability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, C. R., and C. R.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from February 1978 to January 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (RO) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.  

In June 2016, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.

Also, the issue of entitlement to a TDIU as a result of the service-connected right and left great toe disabilities was raised at the March 2016 hearing.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to higher ratings for residuals of right and left great toe injuries, service connection for right and left knee disabilities and for a left ankle disability and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a bilateral knee disorder was denied in an October 1997 Board decision that was not appealed.

2.  Evidence received since the October 1997 Board decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for right knee disability and for a left knee disability.

3.  In an October 1983 rating decision, the RO denied a claim for service connection for a right ankle disability.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

4.  Evidence received since the October 1983 rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a right ankle disability.

5.  Resolving the benefit of the doubt in favor of the Veteran, a right ankle disability is shown to be etiologically related to active service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the October 1997 Board decision, and the Veteran's claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been submitted since the October 1997 Board decision, and the Veteran's claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been submitted since the October 1983 RO denial, and the Veteran's claim for service connection for a right ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens service connection for a right knee disability, a left knee disability and for a right ankle disability.  Also, in this decision, the Board grants service connection for a right ankle disability.  These determinations represent a complete grant of these benefits sought on appeal.  Therefore, no discussion of VA's duty to notify and assist is necessary.  

New and Material Evidence Claims

The Veteran is seeking service connection for a right knee disability, a left knee disability and for a right ankle disability.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

Section 3.156(a) creates a low threshold for reopening previously denied claims. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The phrase "raises a reasonable possibility of substantiating the claim" is one which enables rather than precludes reopening, and one which contemplates "the likely entitlement to a nexus medical examination if the claim is reopened."  Id. at 121.

Right and Left Knee Disabilities

The Veteran's initial claim seeking service connection for a bilateral knee disability was denied by the Board in October 1997. The basis for the Board's denial was that although the Veteran was diagnosed with a bilateral knee disability during service, post-service medical evidence did not show a disorder in either knee, and that even  if the Veteran had knee pathology there was no evidence that it was related to service.  The Veteran did not appeal the Board's decision.  Thus, the October 2007 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015). 

Since that denial, the Veteran appeared at a March 2016 Board hearing and provided testimony regarding ongoing pain and discomfort in both of his knees since his injury during service.  The Veteran has also alleged that a bilateral knee disability is secondary to his service-connected right and left great disabilities.  This testimony is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claims are reopened.  

 Right Ankle Disability

The Veteran's initial claim seeking service connection for a right ankle disability was denied by the RO in October 1983.  The RO denied the claim because although the Veteran incurred an injury to his right ankle during service, post service evidence did not show a current right ankle disability.  The Veteran did not perfect an appeal thereof.  Thus, the October 1983 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2015). 

Since that denial, the Veteran appeared at a March 2016 Board hearing and provided testimony regarding ongoing pain and discomfort in his right ankle since his injury during service.  Moreover, following VA examination in March 2011, the examiner determined that it was likely that radiographic evidence of a healed chip fracture in the right ankle was caused by a jet blast during service in which the Veteran was knocked over.  This evidence is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim is reopened.  

Service Connection for a Right Ankle Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he continues to have pain and discomfort in his right ankle following a jet blast injury during service in which his right ankle was injured.  As noted above, a March 2011 VA examiner determined that it was likely that radiographic evidence of a healed chip fracture in the right ankle was caused by a jet blast during service in which the Veteran was knocked over.  An August 2011 VA examination report revealed decreased ranges of motion while the Veteran performed right ankle plantar flexion and dorsiflexion, showing ongoing disability in the right ankle (although that examiner found that such was not related to service).   

Therefore, the Board concludes that the evidence of record is in relative equipoise as to whether the Veteran's residuals of a right ankle injury are etiologically related to active service.  Resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for a right ankle injury.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.

 New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle disability is reopened.

 Service connection for a right ankle disability is granted.


REMAND

The Board finds that claims for increased ratings for residuals of right and left great toe injuries, as well as the claim for service connection for a left ankle disability, the reopened claims of entitlement to service connection for right and left knee disabilities and entitlement to a TDIU warrant further development.

Initially, the Board notes that the Veteran testified at the March 2016 hearing that he was receiving disability benefits from the Social Security Administration (SSA). Therefore, on remand the RO should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).

Increased Rating Claims

The Veteran seeks entitlement to higher ratings for his service-connected residuals of a right great toe injury and residuals of a left great toe injury.   

He was last evaluated for these disabilities in May 2010.  VA treatment records show that the Veteran underwent surgery of the left toe in September 2014 and in March 2015.  Moreover, the Veteran testified at the March 2016 hearing that the service-connected disabilities have increased in severity.  The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the record demonstrates a potential increase in severity of the Veteran's service-connected right and left great toe disabilities since he was last evaluated, an additional examination is warranted on remand.

Service Connection Claims

The Veteran claims that a left ankle disability is secondary to his bilateral great toe disabilities.  As the evidence indicates an increase in the bilateral toe disabilities, an examination of the left ankle for any current disability, to include on a secondary basis is warranted.  

The Veteran also alleges that he continues to experience ongoing right and left knee pain since an in-service injury.  Specifically, the service treatment records show that the Veteran was seen in September 1980 for complaints of right knee trauma following an incident in which he was knocked over by a jet blast.  He was diagnosed with a right knee abrasion.  A November 1980 treatment record provided a diagnosis of chondromalacia patella.  Another January 1981 treatment note indicates continued flare-ups, with no effusion, a full  range of motion, but with very loose small patella bilaterally, and crepitus.

In the alternative, the Veteran contends that a bilateral knee disability is secondary to his service-connected right and left great toe disabilities.  In light of the above, the Board finds that further examination of the knees for any current disability, to include on a secondary basis is also warranted.

TDIU

Lastly, the Veteran testified at the March 2016 Board hearing that he is no longer able to work due to his service-connected right and left great toe disabilities.  

As noted above, TDIU claim is part and parcel of an increased-rating claim when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the issue of entitlement to a TDIU must be remanded to the AOJ for initial development and consideration.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required. 

2.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a right great toe injury and residuals of a left great toe injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.  The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria. 

The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale. 

3.  Schedule the Veteran for a VA examination of his left ankle and right and left knees.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all left ankle, right knee and left knee disabilities to be present.

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed left ankle, right knee or left knee disability had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should note that the Veteran is competent to report his observable symptoms and relate his medical history.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed left ankle, right knee and left knee disability is proximately due to, the result of (caused by), or chronically aggravated (permanently made worse) by the Veteran's service-connected residuals of a right great toe disability and/or residuals of a left great toe disability.

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records, and statements by the Veteran must be made available to the examiner for review.

4.  The AOJ should fully develop the matter of the Veteran's claim for entitlement to a TDIU.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


